Name and address:
LEWISCase    2:20-cv-04680-GW-JEM
      BRISBOIS   BISGAARD & SMITH LLPDocument 13 Filed 06/02/20 Page 1 of 1 Page ID #:50
CHRISTOPHER J. BAKES, SB# 99266
CAILTIN E. HIGGINS, SB# 298782
2020 West El Camino Avenue, Suite 700
Sacramento, CA 95833




                                                    UNITED STATES DISTRICT COURT
                                                   CENTRAL DISTRICT OF CALIFORNIA
                                                                                   CASE NUMBER
EPOCH GROUP INC d/b/a EPOCH MEDIA GROUP
                                                                                                     2:20-cv-04680-GW-JEM
                                                                Plaintiff(s)
                                       v.
                                                                                       (PROPOSED) ORDER ON APPLICATION
LOS ANGELES MAGAZINE, LLC
                                                                                      OF NON-RESIDENT ATTORNEY TO APPEAR
                                                            Defendant(s).                 IN A SPECIFIC CASE PRO HAC VICE

The Court, having determined whether the required fee has been paid, and having reviewed the
Application of Non-Resident Attorney to Appear in a Specific Case Pro Hac Vice filed by
Sugar, Bryan P.                                    of Lewis Brisbois Bisgaard & Smith LLP
Applicant’s Name (Last Name, First Name & Middle Initial)                             550 West Adams Street, Suite 300
(312) 345-1718                          (312) 345-1778                                Chicago, IL 60661
Telephone Number                         Fax Number
Bryan.Sugar@lewisbrisbois.com
                              E-Mail Address                                          Firm/Agency Name & Address

for permission to appear and participate in this case on behalf of
EPOCH GROUP INC d/b/a EPOCH MEDIA GROUP



Name(s) of Party(ies) Represented                                              ✘   Plaintiff(s)   Defendant(s)       Other:
and designating as Local Counsel
Bakes, Christopher J.                                                              of LEWIS BRISBOIS BISGAARD & SMITH LLP
Designee’s Name (Last Name, First Name & Middle Initial)                              2020 West El Camino Avenue, Suite 700
      99266            (916) 564-5400       (916) 564-5444                            Sacramento, CA 95833
Designee’s Cal. Bar No.         Telephone Number           Fax Number
Christopher.Bakes@lewisbrisbois.com
                       E-Mail Address                                                 Firm/Agency Name & Address

 HEREBY ORDERS THAT the Application be:
      GRANTED.
      DENIED:  for failure to pay the required fee.
                           for failure to attach a Certificate of Good Standing issued within 30 days prior to filing of Application.
                           for failure to complete Application:
                           pursuant to L.R. 83-2.1.3.2:       Applicant resides in California;     previous Applications listed indicate Applicant
                           is regularly employed or engaged in business, professional, or other similar activities in California.
                           pursuant to L.R. 83-2.1.3.4; Local Counsel:      is not member of Bar of this Court;  does not maintain office in District.
                           because

 IT IS HEREBY FURTHER ORDERED THAT the Application fee, if paid:                                                 be refunded   not be refunded.

 Dated
                                                                                           U.S. District Judge/U.S. Magistrate Judge
G–64 ORDER (5/16)         (PROPOSED) ORDER ON APPLICATION OF NON-RESIDENT ATTORNEY TO APPEAR IN A SPECIFIC CASE PRO HAC VICE             Page 1 of 1
